I concur in reversal for the reasons given but feel that the instruction to be given the jury should go further than as stated by Mr. Justice BUSHNELL. The jury should be instructed *Page 12 
that it should first determine whether defendant was guilty of negligence and whether such negligence was a proximate cause of the accident. If the jury should so find, then the negligence of plaintiff's driver has no bearing in the case. When the defendant is guilty of negligence which is a proximate cause of the accident, and the plaintiff is a minor, the plaintiff is entitled to recover, because the negligence of plaintiff's driver, if he was negligent, cannot then be imputed to the plaintiff.
NORTH, BUTZEL, SHARPE, and REID, JJ., concurred with BOYLES, J.